Citation Nr: 0309243	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  99-17 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
including as due to an undiagnosed illness in a Persian Gulf 
veteran.

2.  Entitlement to service connection for muscle and joint 
pain, including as due to an undiagnosed illness in a Persian 
Gulf veteran.

3.  Entitlement to service connection for a tonsillectomy 
(also claimed as a respiratory illness), including as due to 
an undiagnosed illness in a Persian Gulf veteran.

4.  Entitlement to service connection for gastroesophageal 
reflux, including as due to an undiagnosed illness in a 
Persian Gulf veteran.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active military service from May 1987 to May 
1991.  He has been awarded the Southwest Asia Service Medal, 
and the record indicates that he participated in Operation 
Desert Shield from August 1990 to January 1991, and Operation 
Desert Storm from January 1991 to March 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  

In December 2000 the Board denied entitlement to service 
connection for hyperopia.  The Board remanded the remaining 
issues of entitlement to service connection for the 
disabilities currently at issue to the RO for further 
development and adjudicative action.  

In April 2002 the RO granted entitlement to service 
connection for degenerative joint disease of the lumbar 
spine, right knee chondromalacia patella and left knee 
chondromalacia patella.  The RO assigned compensation ratings 
for the disabilities, effective August 26, 1997.  

The RO notified veteran of that determination by letter dated 
April 29, 2002; he did not file a notice of disagreement.  
38 C.F.R. §§ 20.200, 20.302(a) (2002).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In October 2002 the Board undertook additional development on 
the claims of entitlement to service connection for a skin 
condition, muscle and joint pain, a tonsillectomy (also 
claimed as a respiratory illness), and gastroesophageal 
reflux, which are claimed as due to undiagnosed illnesses in 
a Persian Gulf veteran, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  This has been completed.  There is 
no indication that the Board provided notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903.)  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2) is inconsistent 
with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a).  


The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the October 2002 development the Board 
obtained additional VA medical treatment records and a report 
of VA examination, which was completed in January 2003.  This 
evidence has not been considered by the RO and the appellant 
has not waived initial RO consideration of this evidence.  38 
C.F.R. § 20.1304.  

The Board also notes that the January 2003 VA medical 
examination is inadequate and does not fully respond to the 
January 2003 development request.  The report does not state 
that the claims folder was available or reviewed by the 
examiner.  The examiner also did not provide explicit medical 
opinions as set forth in the Board's development request.  

Because the October 2002 development instructions have not 
been fully complied with, a remand for compliance is 
necessary.  The RO is advised that where the remand orders of 
the Board or the CAVC are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance, and 
further remand will be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).


Accordingly, this case is REMANDED for the following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a special 
examination by an appropriate medical 
specialist for the purpose of 
ascertaining the etiology of his June 
1993 tonsillectomy and whether the 
veteran currently has a chronic 
undiagnosed respiratory illness.  The 
claims file and a separate copy of this 
memorandum must be made available to the 
examiner prior and pursuant to conduction 
of the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

The examiner should conduct any necessary 
diagnostic studies and record pertinent 
medical complaints, symptoms and clinical 
findings.  

It is requested that the examiner provide 
explicit responses to the following 
questions:

Based on the examination and review of 
all the medical evidence of record, what 
is the etiology of the veteran's June 
1993 tonsillectomy?  Does he currently 
have residual disability from the June 
1993 tonsillectomy?  





Based on the examination and review of 
all the medical evidence of record, does 
the veteran currently have a chronic 
undiagnosed respiratory illness?  

For any disease, residual, or undiagnosed 
illness found, the examiner must make a 
determination when such disease or 
residual is first shown.  The examiner 
should comment on the veteran's 
subjective complaints versus the 
objective medical findings.  Any opinions 
expressed by the medical examiner should 
be accompanied by a complete rationale.  

3.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.  

4.  The RO should review the above 
requested and previously requested 
examination reports and required medical 
opinions to ensure they are responsive to 
and in complete compliance with the 
Board's previous and current directives 
and development and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  The veteran claimed entitlement to 
service connection for muscle and joint 
pain, including as due to an undiagnosed 
illness in a Persian Gulf veteran.  



In April 2002 the RO granted service 
connection for degenerative joint disease 
of the lumbar spine, right knee 
chondromalacia patella and left knee 
chondromalacia patella.  

The RO should contact the veteran and his 
representative and ascertain whether this 
grant of service connection satisfies his 
claim for service connection for muscle 
and joint pain.  

If so, the RO should request the veteran 
to withdraw his substantive appeal on 
this issue.  38 C.F.R. § 20.204 (2002).  
If not, or if the veteran does not 
respond, the appeal should continue on 
this matter as a separate issue.  

6.  The RO should adjudicate the issues 
of entitlement to service connection.  
This should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
July 2002 supplemental statement of the 
case (SSOC).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant action taken on the claim 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is notified 
by the RO; however, the veteran is hereby notified that 
failure without good cause shown to report any scheduled VA 
examination(s) may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2002).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


